The plaintiff brought this action to recover for services rendered his mother, the intestate of defendant. The plaintiff testified that he lived with his mother all his life, and that from 1871 to *Page 271 
1895 he ran her farm and rendered her all the service he could and protected her, and in a general way attended to all her business. He, his mother and one sister, composed the family, and they all worked. He says: "I supported them and they supported me. We all consumed together what we made on the place." Another witness said he heard the mother say, in the presence of the plaintiff, that "she wanted the plaintiff to have sixty acres of her land in consideration for his services in taking care of her." His Honor's opinion being against the plaintiff, he submitted to a nonsuit and appealed.
In ordinary dealings the law implies a promise to pay for services rendered by one for another. This presumption may be rebutted by therelations of the parties, as father and child, stepfather and child and grandfather and child, etc. In the absence of some express contract, express or implied, showing an intention on the part of one to charge and the other to pay, the presumption is rebutted by the relationship. The law does not look favorably on those after death charges, in (394) the absence of some agreement by the parties before death. Hudsonv. Lutz, 50 N.C. 217. The old lady's remark about the sixty acres of land showed her kind disposition, but fails to furnish any evidence of a contract or promise to pay. There was not sufficient evidence to go to the jury. Dodson v. McAdams, 96 N.C. 149. An analogous case was recently decided in this court where the reasoning is more fully stated. Callahan v.Wood, 118 N.C. 752, and cases cited.
Affirmed.
Cited: Hicks v. Barnes, 132 N.C. 150; Stallings v. Ellis, 136 N.C. 72;Dunn v. Currie, 141 N.C. 127; Rooker v. Rodwell, 165 N.C. 82.